Banke, Judge.
The appellant appeals his conviction for theft by-receiving stolen property. The evidence showed that an informant purchased a stolen CB radio from the appellant and that a subsequent search of the appellant’s apartment pursuant to a warrant revealed three other stolen radios. The appellant complains on appeal that evidence that the informant had made a previous purchase of a stolen radio from the appellant was introduced against him despite the fact that it was not alleged in the indictment and thus that his character was improperly placed in issue. Held:
"While it is a general rule that upon the trial of a person for a criminal offense, other and distinct criminal transactions cannot be given in evidence against him, yet, according to the weight of authority, evidence of other representations or transactions may be received, as tending to show motive or intent, when the transactions are so connected in time and so similar in their other relations that the same motive may reasonably be imputed to all.” Farmer v. State, 100 Ga. 41, 43 (28 SE 26) (1896); Sloan v. State, 115 Ga. App. 852, 855 (156 SE2d 177) (1967). Under this rule, the informant’s first purchase of a stolen radio from the appellant, which occurred shortly before and which led directly to the second purchase, was admissible to show motive and intent.

Judgment affirmed.


Smith, J., concurs. Been, P. J., concurs in the judgment only.